Citation Nr: 9915598	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  97-32 744A	)	DATE
	)
	)


THE ISSUE


Whether a January 25, 1977, decision of the Board of 
Veterans' Appeals denying the veteran's claim for a total 
rating based on individual unemployability should be revised 
or reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey





FINDINGS OF FACT

1.  The veteran's representative, on behalf of the veteran, 
filed a motion with the Board of Veterans' Appeals (Board) in 
August 1997 seeking the Board's review of a January 25, 1977, 
Board decision denying a total rating based on individual 
unemployability to determine whether that decision involved 
clear and unmistakable error (CUE).

2.  The Board received notice on May 18, 1999,  that the CUE 
review motion has been withdrawn.



CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of a January 1977 Board decision denying a 
total rating based on individual unemployability to determine 
whether that decision involved clear and unmistakable error 
should be dismissed.  Board of Veterans' Appeals Rule of 
Practice 1404(f), 64 Fed. Reg. 2140 (1999) (to be codified at 
38 C.F.R. § 20.1404(f)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f), 64 Fed. 
Reg. 2140 (1999) (to be codified at 38 C.F.R. § 20.1404(f)), 
permits a party to withdraw a motion to review a final Board 
decision to determine whether CUE exists in that decision.  
Inasmuch as the motion for CUE review in this case has now 
been withdrawn, the motion should be dismissed, without 
prejudice to refiling, as provided by Rule 1404(f).

ORDER

The motion is dismissed without prejudice to refiling.


		
	G. H. SHUFELT
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under Rule of Practice 1404(f), 64 Fed. Reg. 2140 (1999) (to 
be codified at 38 C.F.R. § 20.1404(f)), is not a final 
decision of the Board.  Rule of Practice 1409(b), 64 Fed. 
Reg. 2140 (1999) (to be codified at 38 C.F.R. § 20.1409(b)).  
This dismissal removes your motion from the Board's docket, 
but you may refile the motion at a later date if you wish.


- 3 -


